COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 DALLAS EUROPEAN AUTO, L.L.C.,                 §
                                                              No. 08-12-00336-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                             County Court at Law #1
 HAMID MASSOUDI D/B/A SPORT                    §
 MOTOR CARS,                                                 of Collin County, Texas
                                               §
                  Appellee.                                   (TC#001-01761-2011)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s joint motion to dismiss the

appeal, and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. Costs of this appeal

are assessed against the party incurring same.     This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 27TH DAY OF FEBRUARY, 2013.


                                            __________________________________________
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.